Mr. Justice Gest delivered the opinion of the court. This is an action of replevin commenced by appellant before a justice of the peace. On the trial before the justice, judgment was entered for the plaintiff, Guthrie. Defendants appealed to the Circuit Court by filing bond with the circuit clerk. The judgment of the justice was rendered on November 2, 1901. The appeal bond was filed with the circuit clerk on November 23, 1901. No process appears to have been issued against the appellant upon the filing of the bond with the clerk, but at the April term, 1902, he entered his motion to dismiss the appeal for want of a sufficient appeal bond and because appeal-was not taken in time. The Circuit Court overruled the motion. Trial was had and judgment was rendered for defendant. It is urged here that the court erred in refusing to dismiss the appeal. We think the error is well assigned. The appeal was not taken within the twenty days prescribed by the statute. No appearance was entered by appellant except by his motion to dismiss appeal. The motion should have been allowed. Kemper v. Town of Waverly, 81 Ill. 278; Darwin v. Jones, 82 Ill. 107; Lucas v. Beebe, 88 Ill. 367; Rozier v. Williams, 92 Ill. 187. The judgment is reversed and the cause remanded with directions to dismiss the appeal with procedendo. Reversed and remanded with directions.